Citation Nr: 0737978	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  04-27 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to assignment of a compensable rating for 
bilateral hearing loss.


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1995 to 
October 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In that decision, the RO granted 
service connection for bilateral hearing loss and assigned an 
initial zero percent rating effective October 26, 2002 (the 
day following separation from active duty).

FINDINGS OF FACT

1.  In January 2003, the veteran showed Level II hearing loss 
in the right ear and Level I hearing loss in the left ear.

2.  In February 2007, the veteran showed Level I hearing loss 
in the right ear and Level IV in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's bilateral hearing loss is currently evaluated 
as zero percent disabling under Diagnostic Code 6100.  38 
C.F.R. § 4.85.  Impaired hearing will be considered a 
disability only after threshold requirements are met.  See 38 
C.F.R. § 3.385.  Once disability is established, levels of 
hearing loss are determined by considering the puretone 
threshold average and speech discrimination percentage 
scores.  38 C.F.R. § 4.85(b), Table VI.  Disability ratings 
are assigned by combining a level of hearing loss in each 
ear.  38 C.F.R. § 4.85(e), Table VII; see Lendenmann v. 
Principi, 3 Vet. App. 345 (1992) (assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).

On an authorized audiological evaluation in January 2003, 
pure tone thresholds, in decibels, were as follows:

HERTZ
1000
2000
3000
4000
Right 
10
15
5
40
Left
10
15
5
40

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.

On an authorized audiological evaluation in February 2007, 
pure tone thresholds, in decibels, were as follows:


HERTZ
1000
2000
3000
4000
Right 
25
40
50
65
Left
35
40
60
90

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 76 percent in the left ear.
 
Applying the results of the January 2003 VA examination to 
Table VI yields a Roman numeral value of II for the right ear 
and I for the left ear.  Applying the February 2007 VA 
examination results to Table VI yields a Roman numeral value 
of I for the right ear and IV for the left ear.  Applying 
these values to Table VII, the Board finds that the veteran's 
hearing loss should be evaluated as noncompensable.  

The Board finds no other medical record that would provide a 
basis to increase the veteran's disability evaluation.  The 
post-service medical record appears to fully support these 
findings, providing evidence against this claim.

It is important for the veteran to understand that under 
Lendenmann, the assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  The veteran's 
complaints do not provide a basis to increase the evaluation 
based on these test results.  In the present case the 
preponderance of the evidence is against assignment of a 
compensable rating for any period of time contemplated by the 
appeal.  Fenderson, supra.

There is no evidence of exceptional or unusual circumstances 
to warrant referring the case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds no 
evidence that the veteran's bilateral hearing loss markedly 
interferes with his ability to work.  Furthermore, there is 
no evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the veteran is not 
adequately compensated for his disability by the regular 
rating schedule. VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
compensable disability rating for bilateral hearing loss.  38 
C.F.R. § 4.3.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  

Notably, a March 2006 RO letter first advised the veteran of 
the criteria for establishing a disability rating and 
effective date of award.  The claim was then readjudicated in 
a May 2007 Supplemental Statement of the Case (SSOC).  
Inasmuch as the effective date of service connection and 
schedular rating for this disorder was in accordance with 
pertinent regulations, and that a zero percent rating is in 
effect for the entire appeal period, there can be no 
possibility of prejudice.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  See also Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (notice deficiencies can be cured by correct 
notice followed by readjudication of the claim in an SSOC).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A.  § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained records of VA-
authorized medical examinations in January 2003 and February 
2007.  Significantly, the appellant has not identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

An initial compensable disability rating for bilateral 
hearing loss is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


